Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 2018-144474 filed in Japan on July 31, 2018.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hozumi et al. (US PG Pub. No. 20120239821), in view of Japanese Patent Masanobu et al. (JP 2018077725), herein “Masanobu.” 

Regarding claim 1,
Hozumi teaches a remote management mediating apparatus1 comprising: a memory that stores a plurality of instructions; and a processor (CPU 11, Par. 0048) that executes the plurality of instructions, configured to: 
receive request data issued from a remote device management apparatus (center communications device 40) to a management target device, the management target device being one of one or more management target devices (communications devices 10) remotely managed by the remote device management apparatus; (Par. 0017: “FIG. 5C is a data sequence diagram illustrating operation of sending a request from the management device to the communication device…” See figures 5A – 5C. Examiner’s Note – Figure 5C shows a request to obtain information that first is transmitted to the relay device 30 and then to the communication device (10) (management target device).) 
identify a device mediating apparatus (relay device 30A) capable of communicating by a communication method supported by the management target device; and transfer the received request data to the identified device mediating apparatus; (Par. 0156: “the management device 40, the communication device 10 may no longer be assigned to the relay device 30A since the allocation of the relay device 30 may change over time. In view of this, at S133, the management device 40 may search for the relay device 30 that is currently associated with the communication device 10 using the ID of the communication device 10 to identify the relay device 10 to which the response is to be transmitted.” See also Par. 0042, 0043, and 0140.) 
wherein, when the device mediating apparatus (relay device 30x) is replaced with another device mediating apparatus, the processor is further configured to: acquire settings information for remote management set in the device mediating apparatus; (Par. 0265: “When the relay device replacement information is received, at S311, the management device 40 refers to the management information regarding the requests that have been transmitted but not processed to extract an unprocessed request that is addressed to the communication device 10 through the relay device 30A, that is, the device information request "Y". At S312, the management device 40 transmits the extracted device information request "Y" to the relay device 30C, which is set as the relay device 30 that processes the request addressed to the communication device 10.” Par. 0277: “When the notification indicating that the relay function is restarted is received at S329, at S330, the allocating device 20 sends notification ("replacement end notification") to the management device 40, which indicates that operation of transferring the work to be performed by the relay device 30A to the relay device 30C ends.” See figure 13A) 
Hozumi does not teach supplying settings of the replaced mediating device. However, Masanobu does teach supply the settings information to the another device mediating apparatus; and reset the settings information to the another device mediating apparatus.   (Page 2, second to last paragraph: “A connection management system that solves the above problems includes a control unit connected to a connection terminal and a relay device, distribution management information that stores information related to a relay device that is a normal distribution destination of the connection terminal, and the relay device And a storage unit that stores replacement management information that stores information related to the relay device that is the destination of the alternative distribution. When the control unit acquires stop information in the operation status of the relay device, it uses the distribution management information to identify a connection terminal connected as a normal distribution destination to the relay device that acquired the stop information. The connection terminal is connected to the alternative distribution destination recorded in the alternative management information when a reset signal is transmitted to the identified connection terminal and a connection request is received from the connection terminal that has received the reset signal. To do. As a result, the connection terminal can recognize that the connection with the relay device has been lost, and can reconnect to the alternative distribution destination.” Page 2, second to last paragraph, lines 2 – 3: “And a storage unit that stores replacement management information that stores information related to the relay device that is the destination of the alternative distribution.” Page 3, Par. 2: “In the connection management system, it is preferable that the control unit obtains stop information based on the occurrence of a failure in the relay device. Thereby, the connection can be managed according to the occurrence of the failure. In the connection management system, it is preferable that the control unit acquires stop information based on a switching plan of the relay device. Thereby, connection can be managed according to planned switching such as maintenance.” Page 3, Par. 12: The substitution management table 222 records substitution management information for identifying the relay device 30 that substitutes for service provision when each relay device 30 stops providing service. Specially, the address of the relay device 30 (alternate distribution destination) that is substituted when the service of the relay device 30 is stopped is recorded for each relay device 30 address (normal distribution destination).) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the remote management system and the remote management device 40 that requests information from an end connection device (10) via the allocating device (2) and also has a replaceable relay device 30A (device mediating apparatus) where the replaced relay device information is saved as in Hozumi with a management system that stores information related to the relay device that is stopped and provides substitution information for the alternate relay device as in Masanobu in order to “provide a connection management system, a connection management method, and a connection management program for efficiently continuing service provision at a connection terminal even when a repeating device is stopped.”  (Abstract problem to be solved)

Regarding claim 2,
Hozumi and Masanobu teach the limitations of claim 1 which claim 2 depends. 
Masanobu also teaches that the settings information includes at least one of; task execution information in which an execution schedule for communication with the management target device is defined; (Page 5, second paragraph from the bottom: “In the above embodiment, the response and recovery when a failure occurs in the relay device 30 has been described. The processing provided in the load distribution
device 20 is not limited to when a failure occurs, and can be applied when the relay device 30 stops providing services. For example, it can also be used when switching
the distribution destination systematically for maintenance of the relay device 30 or the like. In this case, plan switching time information (switching plan schedule) is
recorded in advance in the operation management table 223 of the distribution information storage unit 22 for the address of the relay device 30. Data related to the start date and time of service stop is recorded in the plan switching time information.”
 management target device information for which communication settings information related to the management target device is set; and
communication method definition information in which the communication method supported by the management target device is defined. (Page 3, Par. 12 – 15: “The substitution management table 222 records substitution management information for identifying the relay device 30 that substitutes for service provision when
each relay device 30 stops providing service. Specifically, the address of the relay device 30 (alternate distribution destination) that is substituted when the service of the
relay device 30 is stopped is recorded for each relay device 30 address (normal distribution destination). In the operation management table 223, information regarding the operation state of each relay device 30 is recorded. Specifically, a stop flag is recorded for the address of the relay device 30 that has stopped providing the service.
In the connection management table 224, when a connection request is acquired from each ATM 10, information for specifying the relay device 30 that always connects the ATM 10 is recorded. Specifically, for the information (ATM code) specifying the ATM 10 that transmitted the connection request, the relay device 30 of the normal distribution destination or the alternative distribution destination according to the operation status recorded in the operation management table 223. Is recorded. The relay device 30 is an application gateway for connecting networks having different protocols by converting protocols, character codes, and the like. The TCP connection is always connected between the ATM 10 and the relay device 30 in order to increase the processing speed in the ATM 10.”) 

Regarding claim 3,
Hozumi and Masanobu teach the limitations of claim 1 which claim 3 depends. 
Hozumi also teaches that the processor is further configured to: receive response data according to the request data from the management target device through the device mediating apparatus; and transfer the response data to the remote device management apparatus associated with the device mediating apparatus that is a transmission source of the response data in association information associating the device mediating apparatus and the remote device management apparatus. (Par. 0079: “The center communication device 40, which has a hardware structure illustrated in FIG. 2, includes at least one of a communication client module that causes the center communication device 40 to function as a client that sends a request to the relay device 30, and a communication server module that causes the center communication device 40 to function as a server that receives a response from the relay device 30 in response to the request. The center communication device 40 further includes a management DB, a web UI, and a security authentication module, etc. The management DB that stores various information regarding devices that are registered into the communication system such as the communication device 10 and the relay device 30. Further, as described below referring to FIGS. 12 and 13, in one example, the center communication device 40 may additionally include a memory that stores information regarding an unprocessed request that is sent to the relay device but not processed by the communication device 1.”  See also Par. 0046, 0131 – 0136.)

Regarding claim 6,
Hozumi and Masanobu teach the limitations of claim 1 which claim 6 depends. 
Hozumi also teaches that the processor is further configured to: receive the request data for the device mediating apparatus from the remote device management apparatus; transfer the request data for the device mediating apparatus to the device mediating apparatus; and transfer the response data from the device mediating apparatus in response to the request data for the device mediating apparatus, to the remote device management apparatus associated with the device mediating apparatus that is the source of the response data in the association information.  (Par. 0046: “…the relay device 30 may be added to or deleted from a list of relay devices to be managed by the allocating device 20 at any desired time. In such case, the relay device 30, which is to be added or deleted, sends notification to the allocating device 20. With this notification, the allocating device 20 is able to manage the candidate relay devices 30 each of which may be assigned to the communication device 10. For example, operation of the relay device 30 may be temporarily stopped due to maintenance. In such case, the relay device 30 sends notification to the allocating device 20. Additionally, the relay device 30 may send notification to the center communication device 40 to notify that the relay device 30 is to be added to or deleted from the list of devices subjected for management by the center communication device 40. With this notification, the center communication device 40 is able to know about the relay devices 30 that are available in the communication system.” See Par. 0067, 0068, 0079, and 0088. See figure 5C.)

Regarding claim 7,
Hozumi and Masanobu teach the limitations of claim 1 which claim 7 depends. 
Hozumi also teaches that the processor is further configured to transfer notification data sent from the management target device and transferred by the device mediating apparatus to the remote device management apparatus associated with the device mediating apparatus that is a transfer source of the notification data in the association information.  (Par. 0168: “In prior to receiving the notification from the communication device 10 through the relay device 30A at S151, the management device 40 stores the communication device 10 and the relay device 30B in association with each other to reflect the previous allocation of the relay device 30B to the communication device 10. At S151, when the management device 40 receives notification from the communication device 10 through the relay device 30A, which is different from the relay device 30B that is registered, the management device 10 determines that allocation of the relay device 30 to the communication device 10 has changed. To reflect the current allocation of the relay device 30, at S153, the management device 40 updates the allocation information by registering the relay device 30A in association with the communication device 10.” See also Par. 0141, 0169 and 0170 and figures 5A – 13C.) 


Regarding claim 8, it is directed to a system to implement the apparatuses set forth in claim 1.  Hozumi and Masanobu teach the claimed apparatuses in claim 1.  Therefore, Hozumi and Masanobu teach the system in claim 8.

Regarding claim 9, it is directed to a method to implement the apparatuses set forth in claim 1.  Hozumi and Masanobu teach the claimed apparatuses in claim 1.  Therefore, Hozumi and Masanobu teach the method of steps, to implement the apparatuses, in claim 9.

Allowable Subject Matter

Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Thus claim 5 depends on claim 4 and is allowable if rewritten to include all the limitations of claims 1, 4, and 5. Reasons for allowance will be held in abeyance pending final recitation of the claims.  As to claim 4, the prior art does not disclose:  The limitations of claim 1 wherein a device mediating apparatus is newly provided, issue an identification number of association information of the newly provided device mediating apparatus in response to request data from the remote device management apparatus; and when an identification number input from the newly provided device mediating apparatus matches the issued identification number, register the association information for associating the newly provided device mediating apparatus with the remote device management apparatus of request data source in a management table.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Hozumi Par. 0033: “…the communication system of FIG. 1 functions as a remote management system that manages a plurality of communication devices using the center communication device 40. The center communication device 40 is provided at a services provider site, which is remotely located from any one of the user sites of LAN A and LAN B. More specifically, the center communication device 40 functions as
        a management device that remotely manages the plurality of communication devices 10, 50, and 70…”